Citation Nr: 1718883	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  16-05 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran has verified service in the U.S. Army from June 1944 to October 1945. He also had additional periods of service.

This matter came before the Board of Veterans' Appeals (Board) on appeal from June 2013 and February 2014 decisions of the New Orleans, Louisiana, Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The only period of verified service for the Veteran is from June 1944 to October 1945. A March 1983 VA memo states that the Veteran retired from the Air Force in January 1983. 

A November 2012 Request for Information states that the Veteran served under two different service numbers and that service treatment records from his time in the Air Force were not obtained. The response to the November 2012 request specifically indicates that "If you need Air Force STR, please come back under the Air Force."
There is no response to the latter advisement.

A May 2013 Request for Information states periods of service from June 1944 to December 1974; that there is indication that the Veteran had service beginning in December 1942; that the Veteran only had one period of active duty, and that his records were affected by the fire - notwithstanding that active duty records for the period from June 1944 to October 1945 appear to have been obtained.

Remand is necessary to obtain the Veteran's additional service treatment records, to obtain medical treatment records from Keesler Air Force Base, Mississippi, where the Veteran stated he was issued hearing aids in 1985, and to obtain a new VA medical opinion.

The case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1.  Contact the National Personnel Records Center (NPRC) and/or the appropriate service entity and request that it:

      (1) verify the Veteran's complete periods of active service, active duty, active duty for training, and inactive duty for training with the U.S. Army AND U.S. AIR FORCE AND U.S. AIR FORCE RESERVE and;
      
      (2) forward all available service treatment records not already of record associated with such duty for incorporation into the record. 

The Veteran's February 2012 claim and a statement appended to his January 2016 VA Form 9 indicate periods of active duty with the U.S. Army Air Corp from October 1942 to October 1945, inactive reserve service from October 1945 to 1957, active reserve service as a U.S. Air Force pilot from October 1957 to 1962, inactive reserve service from 1962 to 1967, and active reserve service as a U.S. Air Force pilot from 1967 to 1974.

2.  Contact the medical center at Keesler Air Force Base, Mississippi, to obtain the Veteran's treatment records from 1985 when he was issued hearing aids.

3.  After associating all the records requested in numbers 1 and 2 above with the claims file, return the file to the VA examiner who conducted the January 2013 VA medical examination. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for a VA auditory examination to obtain an opinion as to the etiology of bilateral hearing loss and tinnitus. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  whether bilateral hearing loss was caused by service, including in-service noise exposure as a pilot and an airplane maintenance officer.

b.  whether the Veteran's tinnitus was caused by service, including in-service noise exposure as a pilot and an airplane maintenance officer.

IN ADDITION TO ANY EVIDENCE ADDED TO THE FILE AS A RESULT OF THE ABOVE-DIRECTED DEVELOPMENT, the examiner's attention is drawn to the following:

*December 1942 physical examination stating hearing bilaterally of 20/20. VBMS Entry 11/14/2012, p. 8.

*December 1942, August 1943, and April 1944 physical examinations stating both ears were normal and hearing test results of 20/20 in each ear. VBMS Entry 11/14/2012, p. 45, 47, 49.

*May 1944 service treatment record stating that the Veteran was temporarily grounded due to an ear infection. VBMS Entry 11/14/2012, p. 32.

*June 1944 physical examination stating hearing bilaterally of 20/20. VBMS Entry 11/14/2012, p. 26.

*November 1944 service treatment record stating that the Veteran was a pilot, that he had been temporarily grounded due to ear trouble, and that he was now cleared for flying duty. VBMS Entry 11/14/2012, p. 27.

*February 1945 physical examination stating ears were normal and hearing test results of 20/20 in each ear. VBMS Entry 11/14/2012, p. 59.

*September 1945 physical examination stating hearing test results of 15/15 in the right ear and 14/15 in the left ear. VBMS Entry 11/14/2012, p. 10.

*November 1946 physical examination stating that the Veteran's ears were normal and a hearing test result of 15/15 in each ear. VBMS Entry 11/14/2012, p. 63.

*January 2013 VA examination indicating that the Veteran had bilateral sensorineural hearing loss for VA purposes and that he denied tinnitus.

*October 2013 written statement from the Veteran about his in-service noise exposure and history of hearing loss.

*January 2014 written statement from the Veteran about his current hearing loss disability and stating that he had been issued hearing aids in 1985 but they were lost in 2005 when his home was destroyed by Hurricane Katrina.

*June 2014 notice of disagreement (NOD) and attached statement where the Veteran indicated that he did not know what tinnitus is and could not find the word in the dictionary and where the Veteran described a history of in-service noise exposure over a 30+ year military career.

*January 2016 VA Form 9 and attached statement where the Veteran described his in-service noise exposure and the history of his hearing loss disability, including having been issued hearing aids at Keesler Air Force Base, Mississippi, in 1985.

*May 2017 informal hearing presentation where the Veteran clarified that he now has an understanding of what tinnitus is and stating that he currently has tinnitus and has had it since he served in World War II.

4.  Readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




